Citation Nr: 1408868	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-46 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for lightheadedness or dizziness, to include as secondary to service-connected temporomandibular joint disorder (TMD).

2.  Entitlement to service connection for tooth sensitivity as secondary to service-connected TMD.

3.  Entitlement to a compensable initial disability rating for headaches.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

A December 2010 rating decision granted the Veteran's other claims on appeal for service connection for tinnitus and headaches.  Therefore, as the full benefit sought on appeal has been granted, these service connection claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In September 2011 and March 2012, the Veteran testified before the undersigned acting Veterans Law Judge at videoconference Board hearings at the RO in Honolulu, Hawaii.  Transcripts of the proceedings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A.  Lightheadedness or Dizziness

The Veteran served on active duty from June 1977 to June 1980.  He claims that he experiences lightheadedness or dizziness that had its onset in service as a result of his service-connected TMD.  He asserts in the alternative that it is secondary to (caused or aggravated by) his service-connected TMD.

The Board notes by way of background that as pointed out by the Veteran, his service treatment records reflect complaints of dizziness.  Specifically, his November 1976 enlistment report of medical history reflects that he reported a head injury from a fall at the age of 10, and that he checked the box indicating that he had experienced or was experiencing dizziness or fainting spells, although the "yes" response was crossed out and initialed by him and he checked the box indicating "no."  A June 1979 service medical record reflects that he checked the box indicating that he experienced dizziness or fainting.  On his February 1980 separation examination, he again checked the box indicating that he had or was experiencing dizziness or fainting spells, and the clinician noted on the report that the Veteran had a history of "headaches and dizziness," as well as a head injury in childhood.  The Veteran's service treatment records also reflect treatment for temporomandibular joint (TMJ) tenderness and TMJ dysfunction syndrome.  See November 1978.

The Veteran was provided with a VA examination in October 2010.  The Veteran reported experiencing headaches with TMJ symptoms mostly upon wakening, with symptoms including "vertigo or dizziness with standing, not orthostatic by history."  In the diagnosis section of the report, the examiner acknowledged the Veteran's diagnosed TMJ condition in the claims file, and noted that "literature supports vertigo/dizziness being associated with TMJ symptoms due to the close proximity of the TMJ and neighboring blood vessels, nerves, and ligaments of the ear."  

Having carefully reviewed the October 2010 VA examiner's report, the Board finds that it is unclear whether the Veteran has a diagnosed vertigo condition, or any other diagnosed condition manifested by symptoms of dizziness or lightheadedness other than his already service-connected TMD or headaches.  The Board notes that dizziness or lightheadedness, by themselves, constitute symptoms and not an identifiable disability for which service connection may be granted.  Therefore, the Board finds that a remand is necessary to obtain a VA medical opinion to clarify whether the Veteran has vertigo or any other identifiable disability other than his already service-connected TMD and headaches, and if so, whether it had its onset in service or is otherwise related to his active service, or whether it was caused or aggravated by service-connected disability including TMD or headaches.  Also, if any separately diagnosed condition is not found to have had its onset in service or otherwise be directly related to the Veteran's service or to be secondary to service-connected disability, the VA medical opinion should address whether it preexisted service and was aggravated by service beyond the natural progress of the disease.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002).

The Veteran was provided with VCAA notices in May 2006 and July 2007, but neither of these notice letters explained how to substantiate a claim for secondary service connection, or how to substantiate a claim for a condition that preexisted service and was aggravated by service.  Therefore, on remand, the Veteran should be provided with a new VCAA notice letter that explains how to substantiate a claim for secondary service connection, and that explains how to substantiate a claim for a preexisting condition that was aggravated by service.  See 38 U.S.C.A. § 5103(a) (West Supp. 2013).

B.  Tooth Sensitivity

The Veteran claims that he has tooth sensitivity secondary to his service-connected TMD.

The Veteran was provided with a VA examination in October 2009, with an addendum opinion dated in February 2010.  While the VA examiner's opinion indicates that the Veteran's tooth sensitivity is due to occlusal wear that is not caused by his service-connected TMD, it is unclear whether any tooth sensitivity (including due to occlusal wear) is aggravated by his TMD.  Therefore, the Board finds that a remand is necessary so that a VA medical opinion may be obtained to clarify whether the Veteran's tooth sensitivity, including any tooth sensitivity due to occlusal wear, is aggravated by his service-connected TMD.

The Veteran was provided with VCAA notice in May 2006.  As noted above, the notice letter did not explain how to substantiate a claim for secondary service connection.  Therefore, on remand, the Veteran should be provided with a new VCAA notice letter that explains how to substantiate a claim for secondary service connection.  See 38 U.S.C.A. § 5103(a) (West Supp. 2013).

C.  Headaches

The Veteran's headaches are currently assigned a noncompensable initial rating under Diagnostic Code 8100, effective April 24, 2006.  See 38 C.F.R. § 4.124a (2013).  The Veteran seeks a higher initial rating.

The Veteran was provided with a VA examination in October 2010, with a November 2010 addendum.  The VA examiner noted that the Veteran's headaches affected his occupational functioning by requiring him to adjust his eating habits due to the inability to bite down on hard food (as the Veteran's headaches are secondary to his service-connected TMD).  In a November 2010 addendum, the examiner noted that the Veteran's headaches did not manifest with prostrating attacks.  The Board also notes by way of background that the October 2010 VA examination was performed not only relating to the Veteran's then-pending claim for service connection for headaches as secondary to his TMD, but also regarding other claims for service connection for tinnitus and dizziness or lightheadedness as secondary to his TMD, and although the report addressed the Veteran's headaches and associated symptomatology, the examination was not specific only to his claimed headaches.

At the March 2012 Board hearing, the Veteran testified that he experienced headaches every day at work.  See Transcript at 2.  He also testified that after the October 2010 VA examination, in November 2011, he had to change his position with the U.S. Postal Service from that of a forklift operator to a position involving cutting straps on large bundles due to safety concerns as a result of his headaches.  See Transcript at 4-6.  In addition, he testified that was experiencing headaches at work every two to three hours, and that he was considering taking an early retirement.  See Transcript at 8, 12.  Also, the Veteran's representative argued at the Board hearing that the Veteran's headaches involved severe prostrating attacks.  See Transcript at 16; 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

In light of the Veteran's testimony at the March 2012 Board hearing indicating that the Veteran's headaches may have worsened since the last VA examination, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to address the current severity of the Veteran's headaches and his current level of occupational impairment resulting therefrom.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice for his lightheadedness or dizziness and tooth sensitivity service connection claims that includes an explanation of how to substantiate a claim for secondary service connection.

2. After the above development has been completed, ask the same VA examiner who prepared the October 2010 VA examination report for the Veteran's claimed lightheadedness or dizziness to review the entire claims file, including a copy of the Board's remand, and to clarify as follows:

a) Where the Veteran's claimed lightheadedness or dizziness constitutes a symptom of a diagnosed condition separate from the Veteran's already service-connected headaches or TMD.  In this regard, please ask the examiner to explain whether the Veteran has diagnosed vertigo.

b) Whether it is "at least as likely as not" (50 percent probability or greater) that any such vertigo or other separately diagnosed condition manifested by symptoms including lightheadedness or dizziness had its onset in service or is otherwise directly related to the Veteran's active service; or

c) Whether it is "at least as likely as not" (50 percent probability or greater) that any such vertigo or other diagnosed condition manifested by symptoms including lightheadedness or dizziness was caused or aggravated by (beyond the natural progress of the disease) the Veteran's service-connected TMD or headaches; or

d) If any lightheadedness or dizziness is found to have preexisted service, whether there is clear and unmistakable evidence that it preexisted service, and whether there is clear and unmistakable evidence that it was NOT aggravated by service beyond the natural progress of the disease (aside from any post-service aggravation due to a service-connected disability separately addressed).

Any opinion expressed must be accompanied by a complete rationale.

If the same VA examiner who provided the October 2010 VA examination is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

3. After the development in paragraph (1) has been completed, ask the same VA examiner who prepared the October 2009 VA examination report and February 2010 addendum opinion for the Veteran's claimed tooth sensitivity to review the entire claims file, including a copy of the Board's remand, and to clarify as follows:

Whether the Veteran's tooth sensitivity, including but not limited to any such tooth sensitivity related to occlusal wear, is "at least as likely as not" (50 percent probability or greater) caused or aggravated by (beyond the natural progression of the disease) his service-connected TMD.
      
Any opinion expressed must be accompanied by a complete rationale.

If the same VA examiner who provided the October 2009 VA examination (with the February 2010 addendum) is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

4. Provide the Veteran with a new VA examination to address the current severity of his service-connected headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

The examiner must address the effect of the Veteran's headaches on his occupational functioning.  In that regard, the examiner's attention should be directed to the Veteran's testimony at the March 2012 Board hearing, including but not limited to his reported daily headaches at work.

Also, please ask the VA examiner to explain whether the Veteran's headaches involve symptoms of prostrating attacks, and if so, the frequency of such attacks.  If they do not involve prostrating attacks, a rationale is requested.

5. Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



